DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 29 June 2021.
Claims 21-40 are pending. Claims 21, 31, and 40 are independent claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The examiner accepts the drawings filed 29 June 2021.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, and 9 of U.S. Patent No. 11,080,354 (hereafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited substantially similar limitations.
With respect to independent claim 1, claim 1 of the patent discloses a computer-implemented method for presenting web application content, the method comprising:
executing, by one or more processors, a parent application using a web browser, the parent application being a single page application configured to display a web page element and one or more of a plurality of child applications in the web browser, wherein the parent application includes one or more shared interface components for each of the plurality of child applications (column 13, lines 24-34)
identifying, by one or more processors, a first child application requested by a user action (column 13, lines 35-36)
obtaining, by the one or more processors, first child application code of the identified first child application, the first child application code defining a first micro-frontend (column 13, lines 37-40)
replacing, by the one or more processors, existing child application code in the web page element of the parent application with code based on the first child application code such that the first child application code is incorporated into the web page element (column 13, lines 45-49)
rendering, by the one or more processors, the code based on the first child application code and the web page element using the web browser, so that the first micro-frontend is displayed in the web browser as part of the web page element (column 13, lines 50-53)
With respect to claim 22, claim 2 of the patent discloses wherein:
the user action is indicative of a URL including a first child application identifier (column 13, lines 56-57)
the identifying the first child application includes identifying the first child application based on the first child application identifier (column 13, lines 58-60)
With respect to claim 23, claim 3 of the patent discloses wherein the user action is a command to navigate the web browser to the URL (column 13, lines 61-63).
With respect to claim 24, claim 5 of the patent disclose wherein the obtaining the first child application code includes:
based on the first child application identifier, determining a first child application URL corresponding to the first child application (column 14, lines 3-5)
sending, to the first child application URL, an asynchronous request requesting the first child application code (column 14, lines 6-7)
With respect to claim 25, claim 1 of the patent discloses transforming, by the one or more processors ,the first child application code from a first programming language to a second programming language different than the first programming language, wherein the second programming language is executable by the web browser (column 13, lines 41-44).
With respect to claim 26, claim 6 of the patent discloses:
identifying, by the one or more processors, a second child application requested by a second user action, the second child application being associated with a second micro-frontend ((column 14, lines 12-15)
displaying, by the one or more processors, the second micro-frontend in the web browser as part of the web page element (column 14, lines 16-17)
With respect to claim 27, claim 7 of the patent discloses:
obtaining, by the one or more processors, second child application code of the second child application (column 14, lines 20-23)
replacing, by the one or more processors, the first child application code in the web page element of the parent application with code based on the second child application code such that the second child application code is incorporated into the web page element (column 14, lines 28-32)
rendering, by the one or more processor, the code based on the second child application code and the web page element using the web browser, so that the second micro-frontend is displayed in the web browser as part of the web page element (column 14, lines 33-36)
With respect to claim 28, claim 1 of the patent discloses wherein the first child application code includes a first programming language, and the second child application code includes a second programming language different than the first programming language (column 13, lines 41-44).
With respect to claim 29, claim 7 of the patent discloses transforming, by the one or more processors, the second child application code from the second programming language to a third programming language that is executable by the web browser (column 14, lines 24-27).
With respect to claim 30, claim 9 of the patent discloses wherein the parent application is configured to display, in the web browser, a navigation graphical interface enabling a user of the web browser to request the child application to be displayed (column 14, lines 44-48).
With respect to claims 31-39, the applicant discloses the limitations substantially similar to those in claims 21-29, respectively. Claims 31-39 are similarly rejected.
With respect to claim 40, the applicant discloses the limitations substantially similar to those in claims 21 and 27. Claim 40 is similarly rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Thangeswaran (US 2017/0034306, published 2 February 2017) and further in view of Sengstacke (Babel: Javascript Transpilers What and Why, 25 April 2016, available from archive.org (24 July 2017), hereafter Babel) and further in view of Hu et al. (US 11119812, filed 20 March 2019, hereafter Hu).
As per independent claim 21, Thangeswaran discloses a computer-implemented method for presenting web application content, the method comprising:
executing, by one or more processors, a parent application using a web browser, the parent application being a single page application configured to display a web page element in the web browser (paragraph 0003: Here, a single page application (SPA) is loaded in a web browser)
identifying, by the one or more processors, a first child application request by a user action (paragraph 0003: Here, a user selects content to display within the SPA)
obtaining, by the one or more processors, a first child application code of the identified child application, the first child application code defining a micro-frontend in a first programming language (paragraph 0003-0005: Here, he code is obtained from the server and processed by the browser for display within the SPA)
rendering, by the one or more processors, the code based on the first child application code and the web page element using the web browser, so that the micro-frontend is displayed in the web browser as part of the web page element (paragraphs 0003-0005)
Thangeswaran fails to specifically disclose:
wherein the parent application includes one or more shared interface components for each of the plurality of child applications
replacing, by the one or more processors, existing child application code in the web page element of the parent application with code based on the first child application code such that the first child application code is incorporated into the webpage element
However, Babel discloses:
replacing, by the one or more processors, existing child application code in the web page element of the parent application with code based on the first child application code such that the first child application code is incorporated into the webpage element (pages 4-6: Here, code is transpiled in order to provide compatible code to the web browser. The transpiled code is then incorporated into child application code for use in the web page element)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Babel’s transpiling for compatibility with Thangeswaran’s single-page application, with a reasonable expectation of success, as it would have allowed for content which was non-compatible with a specific browser to be displayed within the SPA. This would have allowed a user to receive an uninterrupted browsing experience, as content would be translated and compiled without user intervention.
Further, Hu, which is analogous to the claimed invention because it is directed toward integrating applications, discloses wherein the parent application includes one or more shared interface components for each of the plurality of child applications (claim 1: Here, a parent application shares a common interface container with one or more child applications). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hu with Thangeswaran, with a reasonable expectation of success, as it would have allowed a user to integrate applications into a single interface. This would have allowed a user the advantage of viewing a plurality of applications in a single interface, thereby saving time navigating between multiple interfaces.
As per dependent claim 22, Thangeswaran, Babel, and Hu disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Thangeswaran discloses wherein the user action is indicative of a URL including a first child application identifier, and identifying the first child application includes identifying the first child application based on the first child application identifier (paragraph 0012).
As per dependent claim 23, Thangeswaran, Babel, and Hu disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Thangeswaran discloses wherein the user action is indicative of a URL including a child application identifier and the identifying the child application includes identifying the child application based on the child application identifier (paragraph 0012: Here, a child identifier “viewtwo” is used to identify the child based upon a user selection).
As per dependent claim 24, Thangeswaran, Babel, and Hu disclose the limitations similar to those in claim 22, and the same rejection is incorporated herein. Thangeswaran discloses wherein the parent application includes a correspondence between the child application and the child application identifier (paragraph 0012: Here, the view associated with the child identifier is loaded within the SPA view associated with the URL “http://example.com/app”).
As per dependent claim 25, Thangeswaran, Babel, and Hu disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Babel discloses transforming, by the one or more processors, the first child application code from a first programming language to a second programming language different than the first programming language, wherein the second programming language is executable by the web browser (pages 4-6). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Babel’s transpiling for compatibility with Thangeswaran’s single-page application, with a reasonable expectation of success, as it would have allowed for content which was non-compatible with a specific browser to be displayed within the SPA. This would have allowed a user to receive an uninterrupted browsing experience, as content would be translated and compiled without user intervention.
As per dependent claim 26, Thangeswaran, Babel, and Hu disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Thangeswaran discloses:
based on the child application identifier, determining a child application URL corresponding to the child application (paragraph 0012)
sending, to the child application URL, an asynchronous request requesting the child application code (Figure 1B; paragraphs 0008-0009)
As per dependent claim 27, Thangeswaran, Babel, and Hu disclose the limitations similar to those in claim 26, and the same rejection is incorporated herein. Thangeswaran discloses herein the micro-frontend is a first micro-frontend and the operations further include:
identifying, using the parent application, a second child application requested by a second user action, the second child application being associated with a second micro-frontend (Figures 3-4; paragraphs 0042-0048)
displaying the second micro-frontend in the web browser as part of the web page element (Figures 3-4; paragraphs 0042-0048)
As per dependent claim 28, Thangeswaran, Babel, and Hu disclose the limitations similar to those in claim 27, and the same rejection is incorporated herein. Babel discloses wherein the first child application code includes a first programming language, and the second child application code includes a second programming language different than the first programming language (pages 3-4). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Babel’s transpiling for compatibility with Thangeswaran’s single-page application, with a reasonable expectation of success, as it would have allowed for content which was non-compatible with a specific browser to be displayed within the SPA. This would have allowed a user to receive an uninterrupted browsing experience, as content would be translated and compiled without user intervention.
As per dependent claim 29, Thangeswaran, Babel, and Hu disclose the limitations similar to those in claim 28, and the same rejection is incorporated herein. Babel would discloses transforming, by the one or more processor, the second child application code from the second programming language to a third programming language that is executable by the web browser (pages 3-4). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Babel’s transpiling for compatibility with Thangeswaran’s single-page application, with a reasonable expectation of success, as it would have allowed for content which was non-compatible with a specific browser to be displayed within the SPA. This would have allowed a user to receive an uninterrupted browsing experience, as content would be translated and compiled without user intervention.
As per dependent claim 30, Thangeswaran and Babel disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Thangeswaran discloses wherein the parent application is configured to display, in the web browser, a navigation graphical interface enabling a user of the web browser to request the child application to be displayed (paragraph 0003: Here, the user is able to navigate between pages via hyperlinks).
With respect to claims 31-39, the applicant discloses the limitations substantially similar to those in claims 21-29, respectively. Claims 31-39 are similarly rejected.
With respect to claim 40, the applicant discloses the limitations substantially similar to those in claims 21 and 27. Claim 40 is similarly rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144